By the Court.

The covenants in our deeds, “ that the grantor is the lawful owner, that he is seized in fee, and that he has good right to sell and convey,” have always received a construction that makes them merely synonymous. Each of them amounts only to a stipulation that the grantor has such a seizin that the land will pass by his deed. If the grantor at the time of the conveyance has. actual seizin, whether by right or by wrong, whether under a valid title or by disseizin, the land will pass by his deed, apd neither of these covenants is broken. Nor are they broken if he has a valid title and a right of entry, although the land be at the time held adversely by a third person. For it has been settled in this state too long to be now questioned, (and it is deeply to be regretted that it has been so settled) that he who lias a good title to land which is in the adverse possession of another, has, so long as he has a right of entry, such a seizm that the land will pass by his deed. In this case, Twitched had neither an actual nor a constructive seizin of the land at the time of the conveyance: of course nothing passed by his deed. The plaintiff is, therefore, entitled to judgment, 2 Mass. R. 439, Maraton vs. Hobbs. — 4 Mass. R. 408.